UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number: 001-32396 KNIGHT TRANSPORTATION, INC. (Exact name of registrant as specified in its charter) Arizona 86-0649974 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 5601 West Buckeye Road Phoenix, Arizona (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code: 602-269-2000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). oYesxNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of "large accelerated filer," "accelerated filer," and "smaller reporting company" in Rule 12b-2 of the Exchange Act: Large accelerated filer x Accelerated filer o Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYes xNo The number of shares outstanding of registrant's common stock, par value $0.01 per share, as of July 31, 2011 was 80,455,786 shares. KNIGHT TRANSPORTATION, INC. TABLE OF CONTENTS Page Number PART I – FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Unaudited Balance Sheets as of June 30, 2011 and December 31, 2010 1 Condensed Consolidated Unaudited Statements of Income for the three and six months ended June 30, 2011 and 2010 3 Condensed Consolidated Unaudited Statements of Cash Flows for the six months ended June 30, 2011 and 2010 4 Notes to Condensed Consolidated Unaudited Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 24 Item 4. Controls and Procedures 24 Part II – OTHER INFORMATION Item 1. Legal Proceedings 25 Item 1A. Risk Factors 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 3. Defaults Upon Senior Securities 26 Item 4. Removed and Reserved 26 Item 5. Other Information 26 Item 6. Exhibits 27 Signatures 28 PART I - FINANCIAL INFORMATION Item 1. Financial Statements KNIGHT TRANSPORTATION, INC. AND SUBSIDIARIES Condensed Consolidated Unaudited Balance Sheets as of June 30, 2011 and December 31, 2010 (in thousands) June 30, December 31, ASSETS Current Assets: Cash and cash equivalents $ $ Short-term investments held for trading - Accounts receivable, net of allowance for doubtful accounts Notes receivable, net of allowance for doubtful accounts Related party notes and interest receivable Prepaid expenses Assets held for sale Other current assets Income tax receivable - Current deferred tax asset Total current assets Property and Equipment: Revenue equipment Land and land improvements Buildings and improvements Furniture and fixtures Shop and service equipment Leasehold improvements Gross Property and Equipment Less:accumulated depreciation and amortization ) ) Property and equipment, net Notes receivable – long-term Goodwill Intangible assets, net 21 52 Other long-term assets and restricted cash Total assets $ $ The accompanying notes are an integral part of these condensed consolidated unaudited financial statements. 1 Return to Table of Contents KNIGHT TRANSPORTATION, INC. AND SUBSIDIARIES Condensed Consolidated Unaudited Balance Sheets (continued) as of June 30, 2011 and December 31, 2010 (in thousands, except share data) June 30, December 31, LIABILITIES AND SHAREHOLDERS' EQUITY Current Liabilities: Accounts payable $ $ Accrued payroll and purchased transportation Accrued liabilities Claims accrual – current portion Dividend payable – current portion 73 Total current liabilities Long-term Liabilities: Claims accrual – long-term portion Dividend payable – long-term portion - Deferred tax liabilities Total long-term liabilities Total liabilities Commitments and Contingencies Shareholders' Equity: Preferred stock, $0.01 par value; 50,000 shares authorized; none issued and outstanding - - Common stock, $0.01 par value; 300,000 shares authorized; 80,448 and 83,693 shares issued and outstanding at June 30, 2011 and December 31, 2010, respectively Additional paid-in capital Accumulated other comprehensive income ) 7 Retained earnings Total Knight Transportation shareholders' equity Noncontrolling interest 48 ) Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of these condensed consolidated unaudited financial statements. 2 Return to Table of Contents KNIGHT TRANSPORTATION, INC. AND SUBSIDIARIES Condensed Consolidated Unaudited Statements of Income (In thousands, except per share data) Three Months Ended June 30, Six Months Ended June 30, REVENUE: Revenue, before fuel surcharge $ Fuel surcharge Total revenue OPERATING EXPENSES: Salaries, wages and benefits Fuel expense Operations and maintenance Insurance and claims Operating taxes and licenses Communications Depreciation and amortization Purchased transportation Miscellaneous operating expenses Total operating expenses Income from operations Interest income Other income/(expense) - ) 8 Income before income taxes Income taxes Net income Net (income)/loss attributable to noncontrolling interest ) 28 ) 28 Net income attributable to Knight Transportation $ Earnings per common share and common share equivalent: Basic $ Diluted $ Weighted average number of common shares and common share equivalents outstanding: Basic Diluted The accompanying notes are an integral part of these condensed consolidated unaudited financial statements. 3 Return to Table of Contents KNIGHT TRANSPORTATION, INC. AND SUBSIDIARIES Condensed Consolidated Unaudited Statements of Cash Flows (in thousands) Six Months Ended June 30, Cash Flows From Operating Activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Gain on sale of equipment ) ) Earnout on sold investment - ) Gain from insurance claim settlement - ) Gain from TRP I earnout ) - Loss from investment in Transportation Resource Partners III 6 Non-cash compensation expense for issuance of stock to certain members of board of directors Provision for doubtful accounts and notes receivable Excess tax benefits related to stock-based compensation ) ) Stock-based compensation expense Deferred income taxes ) Changes in operating assets and liabilities: Short-term investments held for trading ) Trade receivables ) ) Related party interest receivable ) 88 Other current assets ) ) Prepaid expenses ) ) Income tax receivable - Other long-term assets ) ) Accounts payable ) Accrued liabilities and claims accrual Net cash provided by operating activities Cash Flow Used in Investing Activities: Purchase of property and equipment ) ) Proceeds from sales of equipment Proceeds from insurance claim settlement - Cash collection from notes receivable Cash issued for notes receivable ) ) Cash proceeds from related party notes receivable 50 92 Increase in restricted cash ) ) Cash received from Concentrek earnout - Cash received from TRP I earnout 13 - Investments in Transportation Resource Partners I & III ) ) Return of investment in Transportation Resource Partners - 63 Net cash used in investing activities ) ) The accompanying notes are an integral part of these condensed consolidated unaudited financial statements. 4 Return to Table of Contents KNIGHT TRANSPORTATION, INC. AND SUBSIDIARIES Condensed Consolidated Unaudited Statements of Cash Flows (continued) (in thousands) Six Months Ended June 30, Cash Flow Used in Financing Activities: Dividends paid $ ) $ ) Purchase of company stock on open market ) - Excess tax benefits related to stock-based compensation Cash investment from noncontrolling interest holder - 24 Proceeds from exercise of stock options Net cash used in financing activities ) ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental Disclosures: Non-cash investing and financing transactions: Equipment acquired with accounts payable $ $ Transfer from property and equipment to assets held for sale $ $ Financing provided to independent contractors for equipment sold $ $ Dividend accrued for restricted stock units $ $ Cash Flow Information: Income taxes paid $ $ The accompanying notes are an integral part of these condensed consolidated unaudited financial statements. 5 Return to Table of Contents KNIGHT TRANSPORTATION, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED UNAUDITED FINANCIAL STATEMENTS Note 1. Financial Information References in this Report on Form 10-Q to "we," "us," "our," "Knight," or the "Company" or similar terms refer to Knight Transportation, Inc. and its consolidated subsidiaries. All inter-company balances and transactions have been eliminated in consolidation. The accompanying condensed consolidated unaudited financial statements of Knight Transportation, Inc. and its subsidiaries have been prepared in accordance with accounting principles generally accepted in the United States of America and Regulation S-X, instructions to Form 10-Q, and other relevant rules and regulations of the Securities and Exchange Commission (the "SEC"), as applicable to the preparation and presentation of interim financial information. Certain information and footnote disclosures have been omitted or condensed pursuant to such rules and regulations.We believe all adjustments (consisting of normal recurring adjustments) considered necessary for a fair presentation have been included.Results of operations in interim periods are not necessarily indicative of results for a full year.These condensed consolidated unaudited financial statements and notes thereto should be read in conjunction with our consolidated financial statements and notes thereto included in our Annual Report on Form 10-K for the year ended December 31, 2010. Note 2. Stock-Based Compensation We have one stock-based employee compensation plan known as the Knight Transportation, Inc. Amended and Restated 2003 Stock Option and Equity Compensation Plan, as amended and restated in May 2009 (the "2003 Plan").Stock based compensation cost for the three months and six months ended June 30, 2011 and 2010, respectively, are as follows: Three Months Ended June 30, Six Months Ended June 30, (in thousands) (in thousands) Stock compensation expense for options,net of forfeitures $ Stock compensation expense for restricted stock units, net of forfeitures Combined stock compensation expense Income tax ) Net stock compensation expense after tax $ We received approximately $0.5 million and $1.2 million in cash from the exercise of stock options during the three months and six months ended June 30, 2011, compared to $1.4 million and $3.0 million for the same period in 2010. As of June 30, 2011, we have approximately $6.3 million of unrecognized compensation cost related to unvested options granted under the 2003 Plan.This cost is expected to be recognized over a weighted-average period of 2.25 years and a total period of 6.2 years.We also have approximately $17.1 million of unrecognized compensation expense related to restricted stock unit awards, which is anticipated to be recognized over a weighted average period of 6.3 years and a total period of 11.6 years. 6 Return to Table of Contents The fair value of each option grant is estimated on the date of grant using the Black-Scholes option valuation model that uses the following assumptions: · Dividend yield – the dividend yield is based on our historical experience and future expectation of dividend payouts. · Expected volatility – we analyzed the volatility of our stock using historical data for the past 7 years through the end of the most recent period to estimate the expected volatility. · Risk-free interest rate – the risk-free interest rate assumption is based on U.S. Treasury securities at a constant maturity with a maturity period that most closely resembles the expected term of the stock option award. · Expected terms – the expected terms of employee stock options represents the weighted-average period the stock options are expected to remain outstanding and has been determined based on an analysis of historical exercise behavior for the past 7 years through the end of the most recent period. A summary of the option award activity under the 2003 Plan as of June 30, 2011, and changes during the six-month period is presented below: Option Totals Weighted Average Exercise Price Per Share Outstanding as of December 31, 2010 $ Granted - - Exercised ) Forfeited ) Outstanding as of June 30, 2011 $ A summary of the restricted stock unit award activity under the 2003 Plan as of June 30, 2011, and changes during the six-month period is presented below: Number of Restricted Stock Unit Awards Weighted Average Grant Date Fair Value Unvested as of December 31, 2010 $ Granted - - Vested ) Forfeited ) Outstanding as of June 30, 2011 $ The fair value of each restricted stock unit is based on the closing market price on the date of grant. 7 Return to Table of Contents Note 3. Earnings Per Share A reconciliation of the basic and diluted earnings per share computations for the three and six months ended June 30, 2011 and 2010, respectively, is as follows: Three Months Ended June 30, Six Months Ended June 30, (in thousands, except per share data) Weighted average common shares outstanding – basic Dilutive effect of stock options and unvested restricted stock units Weighted average common shares outstanding – diluted Net income attributable to Knight Transportation $ Earnings per common share Basic $ Diluted $ Certain shares of common stock were excluded from the computation of diluted earnings per share because the related options' exercise prices were greater than the average market price of the common shares, and therefore, the effect would be anti-dilutive.A summary of those options follows: Three Months Ended June 30, Six Months Ended June 30, Number of anti-dilutive shares Note 4. Segment Information We are a provider of multiple truckload transportation services with a nationwide network of service centers through which we operate one of the country’s largest tractor fleets. In addition to our own fleet, we also partner with third-party equipment providers to provide truckload capacity and a broad range of solutions to truckload shippers. We have five operating segments comprised of three asset-based operating segments (dry van truckload, temperature-controlled truckload, and port services) and two non-asset-based operating segments (brokerage and intermodal services). Through our asset-based and non-asset-based capabilities we are able to transport, or can arrange for the transportation of, general commodities for customers throughout the United States and parts of Canada and Mexico. In the past, we identified two reportable segments comprised of an asset-based segment and a non-asset-based segment. As we broaden the range of our truckload solutions for our customers across multiple service offerings and transportation modes, we assess the impact of these changes on our determination of operating and reportable segments.Based on the guidance set forth in Accounting Standards Codification ("ASC") Sub-Topic 280-10, Segment Reporting, we have determined we have one reportable segment. All five operating segments meet all of the aggregation criteria set forth in the guidance.Based on our evaluation, we also concluded that all operating segments exhibit similar long-term economic characteristics, have similar performance indicators, and are exposed to the same competitive, operating, financial, and other risk factors. Note 5. Joint Venture In 2010, we partnered with a non-related investor to form an Arizona limited liability company for the purpose of sourcing commercial vehicle parts. We contributed $26,000 to acquire 52% ownership of this entity. 8 Return to Table of Contents Note 6. Commitments and Contingencies We are a party to certain claims and pending litigation arising in the normal course of business. These proceedings primarily involve claims for personal injury or property damage incurred in the transportation of freight or for personnel matters. We maintain insurance to cover liabilities arising from the transportation of freight in amounts in excess of self-insurance retentions. Our self-insurance retention for auto liability ranges from $1.0 million to $2.0 million per occurrence depending the applicable policy year. Our self-insurance retention for workers’ compensation claims is $500,000 per occurrence.Based on our present knowledge of the facts and, in certain cases, advice of outside counsel, management believes the resolution of claims and pending litigation, taking into account existing accrued amounts, will not have a materially adverse effect on us. We also are involved in certain class action litigation in which the plaintiffs allege claims for failure to provide meal and rest breaks, unpaid wages, unauthorized deductions, and other items. Based on its knowledge of the facts and advice of outside counsel, management does not believe the outcome of this litigation is likely to have a materially adverse effect on us. However, the final disposition of these matters and the impact of such final dispositions cannot be determined at this time. Note 7. Dividends On May 19, 2011, we declared a cash dividend of $0.06 per share of our common stock.The dividend was payable to shareholders of record on June 3, 2011, and was paid on June 24, 2011. Future payment of cash dividends, and the amount of any such dividends, will depend upon our financial condition, results of operations, cash requirements, tax treatment, and certain corporate law requirements, as well as other factors deemed relevant by our Board of Directors. Note 8. Goodwill and Intangible Assets Goodwill represents the excess of the purchase price of our acquisitions over the fair value of the net assets acquired. The tax benefit from the recognition on the tax return of the amortization of the excess tax goodwill over book goodwill is treated as a reduction in the book basis of goodwill.The changes in the carrying amount of goodwill and intangible assets for the six months ended June 30, 2011 were: Goodwill: In Thousands Balance at December 31, 2010 $ Amortization relating to deferred tax assets (9
